 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Ralph F. Esposito,                                 No. CV-17-04325-PHX-NVW (ESW)
10                         Petitioner,                  ORDER
11   v.
12   Charles L. Ryan, et al.,
13                         Respondents.
14
15          Pending before the Court is the Report and Recommendation (“R&R”) of
16   Magistrate Judge Eileen S. Willett (Doc. 57) issued November 26, 2018, regarding
17   Petitioner’s “Motion to Court to dismiss entire Petition ‘without prejudice” to refile
18   unexhausted claims in state court or stay and abeyance to dismiss entire Petition” (Doc.
19   55). The R&R recommends that the Motion be denied. The Magistrate Judge advised the
20   parties that they had fourteen days to file objections to the R&R. (R&R at 2 (citing Rule
21   72(b), Federal Rules of Civil Procedure). No objections were filed.
22          Because the parties did not file objections, the court need not review any of the
23   Magistrate Judge’s determinations on dispositive matters. See 28 U.S.C. § 636(b)(1); Fed.
24   R. Civ. P. 72(b); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003);
25   Thomas v. Arn, 474 U.S. 140, 149 (1985) (“[Section 636(b)(1)] does not . . . require any
26   review at all . . . of any issue that is not the subject of an objection.”). The absence of a
27   timely objection also means that error may not be assigned on appeal to any defect in the
28   rulings of the Magistrate Judge on any non-dispositive matters. Fed. R. Civ. P. 72(a) (“A
 1   party may serve and file objections to the order within 14 days after being served with a
 2   copy [of the magistrate’s order]. A party may not assign as error a defect in the order not
 3   timely objected to.”); Simpson v. Lear Astronics Corp., 77 F.3d 1170, 1174 (9th Cir. 1996);
 4   Phillips v. GMC, 289 F.3d 1117, 1120-21 (9th Cir. 2002).
 5          Notwithstanding the absence of an objection, the court has reviewed the R&R and
 6   finds that it is well taken. The court will accept the R&R and deny the Motion. See 28
 7   U.S.C. § 636(b)(1) (stating that the district court “may accept, reject, or modify, in whole
 8   or in part, the findings or recommendations made by the magistrate”).
 9          IT IS THEREFORE ORDERED that Report and Recommendation of the
10   Magistrate Judge (Doc. 57) is accepted.
11          IT IS FURTHER ORDERED denying Petitioner’s “Motion to Court to dismiss
12   entire Petition ‘without prejudice” to refile unexhausted claims in state court or stay and
13   abeyance to dismiss entire Petition” (Doc. 55).
14          Dated this 19th day of December, 2018.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
